DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2005/0010185 A1) in view of Nelson et al. (US 2004/0167490 A1).
Regarding claim 1, Mizutani discloses a feminine care absorbent article (¶0010) comprising an absorbent structure (Fig. 2A, feat. 10; ¶0120) and a shell (Fig. 1, feat. 1; Fig. 2A, feat. 1; ¶0120), the absorbent structure being configured for disposition adjacent a female wearer’s vaginal region to absorb bodily fluids discharged by the wearer (¶0123), the shell being configured for supporting the absorbent structure at said vaginal region such that the absorbent structure does not enter the female wearer’s labia majora (Fig. 2A; ¶0123), the shell having a liquid impermeable layer (Fig. 6, feat. 5; ¶0130), a body-facing surface (Fig. 2A), and a garment-facing surface (Fig. 2A), the body-facing surface having an adhesive thereon for adhering the shell directly to the wearer (Fig. 1, feat. 3; ¶0121), the absorbent structure being attached directly to the garment-facing surface of the shell (Fig. 2A).
Mizutani does not disclose that the feminine care absorbent article is packaged, that the absorbent article is configurable between a before use packaged configuration and a use configuration, that the absorbent structure is folded longitudinally about at least two transverse fold lines, or that a portion of the shell overlies a portion of the absorbent structure in the packaged configuration.
Nelson teaches methods of folding absorbent articles (¶0005) comprising folding the articles about multiple transversely extending fold lines (Figs. 13 and 17; ¶0044 and 0046). Nelson teaches that such folds desirably result in the fluid impermeable backsheet forming the major outer surface of the folded article (¶0037, 0044, and 0046) and that such folds result in a compact configuration well suited for incorporation into a variety of packaging that allows a user to carry the article until needed (¶0049-0050). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the article disclosed by Mizutani so that it is a packaged feminine care absorbent article, that the absorbent article is configurable between a before use packaged configuration and a use configuration, that the absorbent structure is folded longitudinally about at least two transverse fold lines, and that a portion of the shell overlies a portion of the absorbent structure in the packaged configuration so that the fluid impermeable shell forms the major surface of the folded article and the folded article has a compact configuration as taught by Nelson.
Regarding claims 2 and 3, Mizutani in view of Nelson discloses the packaged feminine care absorbent article as set forth in claim 1. Nelson teaches a variety of ways of folding the absorbent article, including in an S-fold (Fig. 13; ¶0044), which is identical to a Z-fold, and a W-fold (Fig. 17; ¶0046). Therefore, Mizutani in view of Nelson further discloses that said absorbent article is folded about the at least two transverse fold lines to define a Z-fold configuration when in the packaged configuration, with respect to claim 2, and that said absorbent article is accordion folded about the at least two transverse fold line to define a W-fold configuration when in the packaged configuration, with respect to claim 3.
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2005/0010185 A1) in view of Nelson et al. (US 2004/0167490 A1), in further view of Ice (US 2007/0163909 A1), and in further view of Moder et al. (US 6,380,455 B1).
Regarding claim 4, Mizutani in view of Nelson discloses the packaged feminine care absorbent article as set forth in claim 1, but does not disclose that at least one product is positioned between folded portions of said absorbent article when it is in the packaged configuration or that the at least one produced includes a wipe, a glove, a cleansing lotion, a disposal bag, and a cleaning pillow.
Ice teaches a packaging method for sanitary items (Abstract) comprising the storage of products such as a disposal bag (Figs. 1-2, feat. 10; ¶0031-0032), cleaning wipes (12), creams (¶0031-0032), and barrier materials for use as a diapering surface (¶0032) at least partially at the center of a rolled absorbent article (20). Ice teaches that storing products with the absorbent article provides convenient access to cleaning and changing supplies when changing an absorbent article (¶0002-0005, 0013, and 0031-0034). Ice teaches that both wet and dry cleaning and changing supplies may be stored with the absorbent article (¶0031-0034), which includes supplies such as gloves and cleaning pillows. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the packaged feminine care absorbent article disclosed by Mizutani in view of Nelson so that it comprises at least one product and that the at least one product includes a wipe, a glove, a cleansing lotion, a disposal bag, and a cleaning pillow in order to provide convenient access to cleaning and changing supplies as taught by Ice. 
Moder discloses a method of packaging a sanitary napkin with an additional product, such as a tampon, comprising folding the sanitary napkin around the product (Col. 2, lines 10-16). Moder teaches that rolling a sanitary napkin around a product make cause curling and comfort issues with the sanitary napkin, and that folding a sanitary napkin around a product avoids these issues (Col. 3, line 55 – Col. 4, line 35). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the feminine care absorbent article disclosed by Mizutani in view of Nelson and in further view of Ice so that the at least one produced is positioned between folded portions of said absorbent article when in the packaged configuration in order to avoid curling and comfort issues as taught by Moder.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2005/0010185 A1) in view of Nelson et al. (US 2004/0167490 A1) and in further view of Fisher et al. (US 5,569,230 A).
Regarding claim 5, Mizutani in view of Nelson discloses the packaged feminine care absorbent article as set forth in claim 1, but are silent with respect to a wrapper.
Fisher teaches an individually packaged sanitary napkin (Figs. 1-3, feat. 20; Col. 3, line 61 – Col. 4, line 22) comprising a wrapper enclosing it (34) which advantageously protects the adhesive on the napkin prior to its use by the user (Col. 4, lines 34-40). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the article disclosed by Mizutani in view of Nelson so that it further comprises a wrapper for enclosing the absorbent article in the packaged configuration in order to protect the adhesive as taught by Fisher.
Claims 6-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mizutani et al. (US 2005/0010185 A1) in view of Fisher et al. (US 5,569,230 A), and in further view of Drevik (US 2003/0078554 A1).
Regarding claim 6, Mizutani discloses the limitations of claim 6 common to claim 1. Mizutani does not disclose that the feminine care absorbent article is packaged and is silent with respect to the shell having a first region and an elongate region extending from the first region.
Fisher teaches an individually packaged sanitary napkin (Figs. 1-3, feat. 20; Col. 3, line 61 – Col. 4, line 22) comprising a wrapper enclosing it (34) which advantageously protects the adhesive on the napkin prior to its use by the user (Col. 4, lines 34-40). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the article disclosed by Mizutani so that it is packaged in order to protect the adhesive as taught by Fisher.
Drevik teaches a sanitary towel (Fig. 1, feat. 101; ¶0032) comprising a pair of elongate body attachment tabs extending from the front (109) of the towel (113a, 113b; ¶0034) and an elongate body attachment tab extending from the rear (110) of the towel (113c; ¶0034). Drevik teaches that these attachment tabs advantageously stabilize the sanitary towel with three points of contact with the body (¶0015) and prevent the sanitary towel from shifting due to movement (¶0016) while avoiding contact with body hair at their attachment points with the body (¶0017). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the claimed invention being made to modify the article disclosed by Mizutani in view of Fisher so that the shell has a first region and an elongate region extending from the first region to form attachment tabs for stabilizing the article and prevent the article from shifting due to movement as taught by Drevik.
Regarding claim 7, Mizutani in view of Fisher and in further view of Drevik discloses the packaged feminine care absorbent article as set forth in claim 6. Drevik further teaches adhesive attachment means only in a portion of the first region and in only a portion of the elongate region (Fig. 1, feats. 120a, 120b, and 120c; ¶0011 and 0034). Therefore, Mizutani in view of Fisher and in further view of Drevik further discloses that the shell contains adhesive in only a portion of the first region and in only a portion of the elongate region.
Regarding claim 8, Mizutani in view of Fisher and in further view of Drevik discloses the packaged feminine care absorbent article as set forth in claim 6. As discussed above, Drevik teaches a pair of transversely spaced tabs (Fig. 1, feat. 113a and 113b). Therefore, Mizutani in view of Fisher and in further view of Drevik further discloses that the shell is contoured to define a pair of transversely spaced tabs in the first region.
Regarding claim 9, Mizutani in view of Fisher and in further view of Drevik discloses the packaged feminine care absorbent article as set forth in claim 6. Drevik further teaches that the tabs in the front region are curved such that they form a continuation of the curved side edges of the sanitary towel (Fig. 1, feat. 113a and 113b; ¶0013 and 0035). Therefore, Mizutani in view of Fisher and in further view of Drevik further discloses that the first region of the shell has transverse side edges that are generally arcuate along the length of the absorbent article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klippen et al. (US 2005/0015052 A1) discloses a compression packed absorbent article.
Yoshimasa (US 7,125,401 B2) discloses an absorbent article with front and rear supporting members.
Costa (US 6,616,643 B1) discloses an individually folded and wrapped absorbent product.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781